


110 HR 3088 IH: Long-Term Care Act of

U.S. House of Representatives
2007-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3088
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2007
			Mr. Terry (for
			 himself, Mr. Feeney,
			 Mr. Paul, Mr. Souder, and Mr.
			 Saxton) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that distributions from an individual retirement plan, a section 401(k) plan, a
		  section 403(b) contract, or a section 457 plan shall not be includible in gross
		  income to the extent used to pay long-term care insurance
		  premiums.
	
	
		1.Short titleThis Act may be cited as the
			 Long-Term Care Act of
			 2007.
		2.Exclusion from
			 gross income for distributions from individual retirement plans, section
			 401(k) plans, section
			 403(b) contracts, and 457 plans which are used
			 to pay long-term care insurance premiums
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 items specifically excluded from gross income) is amended by inserting after
			 section 139A the following new item:
				
					139B.Distributions
				from individual retirement plans, section
				401(k) plans, section
				403(b) contracts, and section 457 plans which
				are used to pay long-term care insurance premiums
						(a)In
				generalGross income shall
				not include any distribution to an individual from—
							(1)an individual retirement plan, or
							(2)from amounts attributable to—
								(A)any elective
				deferrals described in subparagraph (A) or (C) of section 402(g)(3), or
								(B)any elective deferral under an eligible
				deferred compensation plan (as defined in section 457(b)) of an eligible
				employer described in section 457(e)(1)(A),
								to the
				extent that such distributions do not exceed the eligible long-term care
				premiums (as defined in section 213(d)(10)) paid during the taxable year for
				insurance covering the individual or the individual's spouse.(b)Denial of double
				benefitThe limitation in
				section 213(d)(10) shall be reduced by the amount which would (but for
				subsection (a)) be includible in the taxpayer's gross income for the taxable
				year.
						(c)No effect on
				qualificationAn arrangement shall not fail to be treated as a
				qualified cash or deferred arrangement (as defined in section 401(k)), a
				contract described in section 403(b), or an eligible deferred compensation plan
				(as defined in section 457(b)) by reason of permitting distributions for the
				payment of eligible long-term care
				premiums.
						.
			(b)Clerical
			 amendmentThe table of
			 sections for such part III is amended by inserting after the item relating to
			 section 139A the following new item:
				
					Sec. 139B. Distributions from
				individual retirement plans, section 401(k) plans, and section 403(b) contracts
				which are used to pay long-term care insurance premiums..
				
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to distributions after the date of the enactment of
			 this Act.
			
